DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 15, there appears to be a word missing between “and” and “tapered”, it appears that ---second--- should be inserted between “and” and “tapered”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 4, line 3, the recitation “the thickness”, as it relates to the cylindrical portion, lacks positive antecedent basis in the claims. 

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed over the prior art of record. 
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including and an average width between the first and tapered portions being less than or equal to 60% of an outer diameter of the cylindrical portion.

Kawasaki (U.S. Patent Application Publication no. US2004/0079822 A1) teaches the limitations of claim 1.  Kawasaki does not teach “an average width between the first and tapered portions being less than or equal to 60% of an outer diameter of the cylindrical portion”.
Saito (U.S. Patent no. 6,047,918) discloses a spool for wire.  In figure 2, while not explicitly stated, Saito appears to show an average width between the first and tapered portions being less than or equal to 60% of an outer diameter of the cylindrical portion.  However, there does not appear to be any motivation to provide Kawasaki with a spool as taught by Saito. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saito (U.S. 2011/0042500 A1) is cited to show a spool with flanges that taper in the radial direction.   Steadman, Sr. is cited to show a spool with a minimum diameter.  Underkofler is cited to show a spool with a tapering flange. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/